Citation Nr: 1317880	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  03-32 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1977 to September 1981. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2010, the Veteran testified at a personal hearing conducted before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript is of record. 

The Board remanded this claim in November 2010, July 2012, and April 2013 for additional evidentiary development.  The case has now returned to the Board for appellate review.


FINDING OF FACT

The Veteran has not had a hearing loss disability in either ear during the pendency of this claim. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hearing loss disability have not been satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when a fully compliant VCAA notification letter is followed by readjudication of the claim (such as through issuing a statement of the case or supplemental statement of the case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

A claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

In this case, a VCAA notice letter specific to the Veteran's hearing loss claim that sets forth the basic elements of service connection has not been sent to him.  Although letters dated in January 2003 and April 2005 notified the Veteran that the evidence must show that hearing loss existed from military service to the present time, they did not inform him of any of the elements of service connection as defined in Dingess/Hartman.  The April 2005 letter did inform the Veteran of his and VA's respective responsibilities for obtaining relevant evidence on his behalf, and a March 2006 letter notified him of the degree of disability and effective date elements, as required under Dingess/Hartman.  However, the first three elements set forth in Dingess/Hartman were not provided in these letters.  

Nevertheless, the lack of fully compliant VCAA notice was harmless.  In this regard, the United States Supreme Court held in Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error in question was harmful by at least providing an explanation as to how the error caused harm.   See also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Thus, the Board must consider the specific facts of a veteran's case to determine whether he has actually been prejudiced by any notice error.  The Court has provided guidance in making this determination.  Specifically, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Court held that lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  The Court also observed that a finding that any error did not actually affect the outcome of a claim or compromise the "essential fairness of the adjudication" shows that the error in question was not prejudicial.  Id. at 116.  

Here, the only outstanding issue is whether the Veteran has a current hearing loss disability as defined for VA compensation purposes under 38 C.F.R. § 3.385.  His veteran status is established, and whether there is a connection between his current hearing loss and his period of service is moot as he has not been shown to have a current hearing loss disability.  Indeed, there is favorable evidence of record supporting a relationship to service, as discussed below.  With regard to whether the Veteran has a current hearing loss disability as defined under section 3.385, he was notified of this element and the criteria by which a current hearing loss disability is established in the October 2003 Statement of the Case (SOC).  The Board also explained in its April 2013 remand that evidence was still lacking as to the presence of a current hearing loss disability under section 3.385.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the VCAA requires "a deliberate act of notification directed to meeting the requirements of section 5103, not an assemblage of bits of information drawn from multiple communications issued for unrelated purposes."  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, while the October 2003 SOC and subsequent SSOC's, as well as the Board's April 2013 remand, do not themselves satisfy the notice requirement under the VCAA, they strongly support a finding that the Veteran could reasonably be expected to know the requirements for showing a current hearing loss disability.  See Mayfield, 19 Vet. App. at 121.  He has had ample opportunity since the October 2003 SOC was issued to submit additional information and evidence showing a current hearing loss disability prior to readjudication of his claim in multiple Supplemental Statements of the Case (SSOC's) over the ensuing years.  Thus, any delay in timing of this notice was harmless.  See Mayfield, 499 F.3d at 1323.  

A May 2008 statement from the Veteran's accredited representative also discusses VA's criteria for establishing a hearing loss disability under section 3.385, which further supports a finding that the Veteran was not prejudiced by the notice error, as his representative showed actual knowledge of this requirement.  See Mayfield, 19 Vet. App. at 121 (a notice error is not prejudicial if the claimant had actual knowledge of the issue in question).  In this regard, in Overton v. Nicholson, 20 Vet. App. 427, 428, 438 (2006), the Court held that a representative's actions and communications to VA are factors to consider when determining whether a claimant had a meaningful opportunity to effectively participate in the processing of his claim.  

In sum, the Veteran could reasonably be expected to know the requirements for establishing a current hearing loss disability based on the October 2003 SOC and subsequent SSOC's, the Board's discussion in its April 2013 remand, and the May 2008 statement submitted by his representative.  Moreover, lack of VCAA-compliant notice clearly did not affect the outcome of this claim in the face of probative evidence showing that the Veteran does not have a current hearing loss disability based on objective clinical testing.  (He was provided another opportunity to undergo audiological testing to determine whether he has a current hearing loss disability, but did not appear for this examination, as discussed below.)  Thus, the VCAA notice error was harmless.  See Mayfield, 19 Vet. App. at 116.  

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records, service personnel records, and VA medical records are in the file.  Private treatment records identified by the Veteran have also been obtained to the extent possible.  There are no records identified by the Veteran that remain outstanding.  Therefore, the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.

Here, VA audiological examinations were performed in August 2008 and August 2012.  As will be explained below, audiological testing results in the August 2008 VA examination showed some hearing loss which was not severe enough to be disabling for VA compensation purposes under section 3.385.  In the August 2012 VA examination report, the examiner did not provide the results of audiological testing, explaining that the test results were invalid as the puretone average ("PTA") was not in agreement with the speech recognition scores ("SRT") and previous test results from 2008 and 2009.  The examiner stated that the results were not indicative of organic hearing loss.  In other words, the examiner concluded that the Veteran was not providing credible or reliable responses during testing.  In a March 2013 addendum, the examiner indicated that it was at least as likely as not that the Veteran's hearing loss was related to active service, but stated that the Veteran would not participate in audiological testing and therefore she was unable to provide information about his current hearing sensitivity.  

Based on the favorable opinion, the Board remanded this claim in April 2013 to afford the Veteran another opportunity to undergo audiological testing so that it could be determined whether he has a current hearing loss disability for VA compensation purposes.  A notation in the claims file reflects that the Veteran did not appear for this examination.  

Under 38 C.F.R. § 3.655(a) (2012) address the consequences of a veteran's failure to attend scheduled VA examinations.  Under paragraph (a), when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without "good cause," fails to report for such examination, or reexamination, certain specified action shall be taken.  Id.  Under paragraph (b) of this section, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  See 38 C.F.R. § 3.655(a).  

The claims file does not contain a copy of the actual notice sent to the Veteran informing him of the date, time, and location of the examination.  However, the Board assumes that the Veteran was properly notified of the examination.  In this regard, there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

The Court has held that the presumption of administrative regularity applies to notice of VA examinations.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  In Kyhn, 24 Vet. App. at 233, the record did not contain a copy of the notice letter VA sent to the Veteran informing him of his scheduled examination.  However, the Court noted that there is no requirement that this document be contained in the record for the presumption of regularity to apply.  Id. at 233-34.  According to affidavits submitted by the Secretary of VA (Secretary), examination requests are input into an Automated Medical Information Exchange (AMIE) system which electronically generates a letter informing the Veteran of the time and location of the scheduled examination.  Id.  Because the letter is electronically generated, a hard copy is not retained by the VA Medical Center or in the Veteran's claims folder.  Id.  

Based on VA's general process for scheduling examinations as described by the Secretary, the Court held that "because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims filed cannot be used as evidence to demonstrate that notice was not mailed."  Id. at 235.  Importantly, the Court further held that even if VA practice were to include a copy of the notice letter in the claims file, the absence of the letter from the claims file would not rebut the presumption of regularity.  Id.  There was no requirement for that document to be contained in the record for the presumption of regularity to apply.  Id.  Finally, the Court noted that even if the claimant had not received notice of the scheduled VA examination, he had been made aware of the examination and the consequences of his failure to report to it in an SSOC.  Id. at 235-36.  However, at no time did the claimant assert that he had not received notice of the examination despite having the opportunity to do so.  Id. at 236.  The Court therefore held that the provisions of section 3.655 applied.  Id. at 240. 

Similarly, in this case the Veteran was sent a letter in April 2013 notifying him that he would be scheduled for a VA examination, and that if he failed to appear for it the claim would be decided based on the evidence of record, which could result in a denial.  This letter was sent to the Veteran's most current address of record, as it matches the address in a February 2013 change of address form (VA Form 20-572) submitted by the Veteran.  Moreover, the May 2013 SSOC also notified the Veteran of his failure to report to the examination and that the provisions of section 3.655 would apply.  Nevertheless, the Veteran has not responded with any explanation for his failure to appear to the examination.  Significantly, the Veteran's representative acknowledged receipt of the May 2013 SSOC and did not request a new examination or provide an explanation for the Veteran's failure to appear.  Rather, the representative requested that the claim be forwarded to the Board immediately for adjudication, and that the Veteran's right to initial consideration by the agency of original jurisdiction (AOJ) of any additional evidence submitted was waived. See 38 C.F.R. § 20.1304(c) (2012).  This response by the Veteran's representative indicates that the Veteran did not intend to report to the examination and does not wish to undergo another examination in connection with this claim. 

Under these circumstances, the Board assumes that the Veteran was properly notified of the VA examination.  See Kyhn, 24 Vet. App. at 233-40.  Thus, as he did not appear for it without good cause, the claim will be adjudicated based on the evidence of record, and further examination is not warranted.  See 38 C.F.R. §§ 3.665, 3.159(c); see also Wood v. Derwinski, 1 Vet. App. 190 (1991) (holding that while VA has a duty to assist the claimant in developing evidence pertinent to his claim, the claimant also has a duty to assist and cooperate with VA in developing this evidence).  

The Board notes that in the May 2013 SSOC, the Appeals Management Center (AMC) incorrectly stated that it must deny the Veteran's claim under section 3.655 due to his failure to report to the VA audiological examination.  Denial of a claim based on failure to appear for an examination is appropriate for certain claims, including reopened claims for a benefit that was previously disallowed and claims for increased ratings.  38 C.F.R. § 3.655(b).  However, in original compensation claims, as in the case here, the appropriate approach is to adjudicate the claim based on the evidence of record rather than to deny it as a matter of law.  See id.  Nevertheless, the AMC's incorrect application of section 3.655 was harmless error as it had already adjudicated the Veteran's claim on the merits based on all of the evidence of record in a March 2013 SSOC.  No additional evidence has been associated with the claims file, including the virtual file, since the March 2013 SSOC was issued.  Therefore, the procedural safeguards afforded by AOJ review of the claim on the merits in an SOC or SSOC have not been compromised, as any issues or evidence addressed in this decision have already been addressed by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that the Board must consider the potential for prejudice in addressing issues or questions that were not addressed by the AOJ in the decision being appealed).  Accordingly, no prejudice exists and the Board may proceed with appellate review. 

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton, 20 Vet. App. at 435 (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As explained above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication," and no such defect has been alleged.  See Mayfield, 19 Vet. App. at 116.  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki 556 U.S. at 407, 410; see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  

II. Procedural Due Process

A. Compliance with Board's Remand Directives

As noted above, the Board remanded this claim in November 2010, July 2012, and April 2013 for further development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Here, the Board's remand directives to obtain the Veteran's service personnel records, to identify and obtain any service treatment records associated with his reserve service, to obtain outstanding VA treatment records, to afford the Veteran a VA audiological examination and opinion, and thereafter to readjudicate this claim and issue an SSOC have been carried out to the extent possible, as discussed above with regard to VA's duties to assist under the VCAA.  Accordingly, there has been substantial compliance with the Board's remand directives.  See id.  

B. Compliance with Bryant

The Veteran testified at a February 2010 Board hearing before the undersigned.  Under 38 C.F.R. § 3.103(c)(2) (2012), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer has two distinct duties under section 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496 (finding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining to the claimant that these issues were material to substantiating the claim).  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  

Importantly, the Court observed that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c).  See id. at 498.  Citing Sanders, 556 U.S. at 407, 410, the Court noted in this regard that the rule of prejudicial error requires a case-by-case determination as to whether the error in question was harmless.  Id.  Thus, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA examination, and there was no indication that the appellant had any additional information to submit.  

Here, the outstanding issue is whether the Veteran has a current hearing loss disability related to active service.  Although the undersigned did not explicitly identify this issue for the Veteran, the Veteran had an opportunity to present testimony explaining his contention that he has hearing loss as a result of hazardous noise exposure from aircraft engines.  Moreover, any deficiencies in the February 2010 Board hearing under section 3.103(c)(2) were not prejudicial.  Specifically, VA has otherwise developed this claim, including obtaining records on the Veteran's behalf and providing a VA examination which addresses the outstanding issue in this case, as discussed above with regard to VA's duty to assist under the VCAA.  The determination of whether hearing loss meets the criteria for a disability under section 3.385 can only be based on objective clinical testing, and the Veteran has been clearly notified of this requirement, as discussed above.  He was further notified in the Board's April 2013 remand that evidence showing a current hearing loss disability under section 3.385 remains lacking, and has been provided a number of opportunities during the pendency of this claim to submit or identify such evidence.  Finally, the Veteran did not raise any new issues pertaining to his claim at the hearing, and there is no indication of any outstanding evidence that may have been overlooked.  See id. at 499.  

Thus, given the development undertaken by VA with respect to this claim, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and the purpose of section 3.103(c)(2) to develop the record has been fulfilled.  Id. at 498-99.  Accordingly, the Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410.

III. Analysis

The Veteran claims entitlement to service connection for a bilateral hearing loss disability, which he contends was caused by exposure to aircraft noise.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1333 (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Id.

However, claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain in a claim for arthritis or abnormal heart action in a claim for heart disease) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service under subsection 3.303(b) is a distinct and lesser evidentiary burden than the nexus element of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Walker, 708 F.3d at 1338-1339.  Thus, showing a continuity of symptomatology after service is an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation" for chronic diseases.  Id. at 1338; see also id. at 1336 (observing that section 3.303(b) provides a "second route by which a veteran can establish service connection for a chronic disease").  A continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. at 1338.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the more relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimed disability is not one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "the 'nexus' requirement of the three-element test" must be satisfied in order to establish entitlement to service connection benefits.  Id.  For example, the Federal Circuit held in Walker that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as it found that the claimant's hearing loss was not among the chronic diseases listed in section 3.309(a)).  Id. at 1336-37, 1340. 

Because the Veteran has been diagnosed with sensorineural hearing loss, and organic diseases of the nervous system are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be established by evidence of a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339; see also Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)"). 

Sensorineural hearing loss is also eligible for presumptive service connection.  Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for organic diseases of the nervous system, which include sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption may be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

For the purposes of service connection compensation benefits, impaired hearing will be considered to be a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Hensley at 157, 159.

The preponderance of the evidence weighs against a current hearing loss disability during the pendency of this claim, which was submitted in December 2002.  Specifically, a July 2003 VA treatment record shows that the Veteran reported bilateral hearing loss.  It was noted that he had severe cerumen impaction (ear wax) in both ears.  After his ears were cleaned, he underwent a "comprehensive hearing evaluation," including speech reception thresholds air/bone conduction thresholds, and word recognition testing.  Based on the results of this testing, the audiologist assessed normal hearing in the right ear, and normal hearing in the left ear from 250 to 3000 Hertz, sloping to a mild hearing loss at 4000 to 8000 Hertz.  

The August 2008 VA audiological examination reflects an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
25
LEFT
15
15
20
25
30

The Veteran's speech recognition scores were recorded as 100 percent in both ears.  The examiner found that the Veteran had normal hearing in the right ear to 4000 Hertz, with a mild sensorineural loss above 4000 Hertz, and normal hearing in the left ear to 3000 Hertz, with a mild sensorineural loss above 3000 Hertz.  The examiner concluded that the Veteran's hearing loss did not meet VA's requirements for a hearing loss disability.  

A December 2009 VA audiological assessment report reflects that the Veteran underwent a "comprehensive hearing evaluation."  The audiologist found based on the testing results that the Veteran had normal hearing in the right ear, and normal hearing in the left ear from 250 Hertz to 4000 Hertz, with a mild, high frequency hearing loss above 4000 Hertz. 

A January 2010 VA treatment record shows that the Veteran reported left ear pain that had been present for several days.  He was diagnosed with otitis externa and impacted cerumen.  

As discussed above, in the August 2012 VA examination report, the examiner did not record the results of audiological testing, explaining that the Veteran's puretone threshold averages were inconsistent with the speech recognition scores, and also with the August 2008 VA examination's testing scores and the findings in the December 2009 VA audiological assessment.  In other words, the audiologist did not find the Veteran's scores to be reliable and thus did not record them.  The examiner stated in the March 2013 addendum that the Veteran "would not participate in testing" and so she was unable "to provide information about his current hearing sensitivity."  As discussed above, the Veteran was provided another opportunity to undergo audiological testing but did not report for the examination or provide a reason for his failure to present for it. 

The evidence does not show puretone thresholds or speech recognition scores that meet the definition of a hearing loss disability under section 3.385.  Rather, the testing results show that he has normal hearing in the right ear, as repeatedly found by VA audiologists, and some hearing loss in the left ear at 3000 and 4000 Hertz, as defined in Hensley, 5 Vet. App. at 157, 159, which does not rise to the level of a hearing loss disability.  See id.  

The Veteran's report of bilateral hearing loss is both competent and credible, as hearing loss is a condition that can be identified based on lay observation or experience alone.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Charles v. Principi, 16 Vet. App. 370 (2002) (holding that claimant was competent to state that he has tinnitus).  

However, whether the Veteran's hearing loss is severe enough to be disabling can only be determined based on objective audiological testing, as indicated by section 3.385.  Thus, the Veteran, as a lay person, is not competent to state that his hearing loss is severe enough to be considered disabling under VA law, as this is a medical determination that cannot be made based on lay observation alone, but rather only on the basis of audiological testing performed by appropriate medical professionals.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Accordingly, the findings by the August 2008 VA audiologist outweigh the Veteran's contention that he has disabling hearing loss.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

The December 2009 VA audiological assessment report reflecting that the Veteran had normal hearing in the right ear, and normal hearing in the left ear from 250 Hertz to 4000 Hertz, with a mild, high frequency hearing loss above 4000 Hertz, further weighs against a current hearing loss disability, as hearing loss must be present with the range of 500 to 4000 Hertz.  See 38 C.F.R. § 3.385.

In order to establish entitlement to service connection, the competent evidence must show that a current hearing loss disability manifested at some point during the pendency of this claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim).  In the absence of a current hearing loss disability, service connection must be denied.  See Shedden, 381 F.3d at 1166-67 (holding, in pertinent part, that entitlement to service connection requires evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hearing loss disability is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


